Title: From George Washington to Amelia Leigh Lloyd, 4 September 1782
From: Washington, George
To: Lloyd, Amelia Leigh


                  
                     Madam;
                     Head Qrs Verplanks point 4th Septr 1782.
                  
                  A mind susceptible of disappointments, and pained by suspence, can readily enter into the feelings of others, under similar circumstances—Be assured then, that your Letters shall suffer no delay—no disappointment in my hands.  Nor will I keep you one moment in suspence, with respect to the receipt, or delivery of them.
                  Actuated by these motives, I have the honor to inform you, that the last Post brought me your favor of the 20th ulto, & that the packet for Mr White has passed my lines, for New York.
                  I pray you to be assured, that nothing which can contribute to the happiness of Mrs Lloyd, will be deemed a trouble, by her most hble & obedient servant
                  
                     G. Washington
                  
                  
                     P.S.  Be so good as to present me to Mr Lloyd & let him know that his Letters to Major Murray, and Mr Watson went in, some days ago.
                  
                  
               